DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-7, and 10, are allowed over the prior art of record as amended by the applicant on 08/04/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system recited in independent claim 1.
The closest prior art of record is Walker et al. (USPN 5,454,788).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising a dilatable balloon catheter comprising: 
a catheter and a guide wire inserted and disposed in an inside of the catheter, wherein an operation portion is fixedly connected to one end of the catheter; and 
a balloon which wraps an outer side of the catheter which is remote from the operation portion; 
wherein a lumen of the catheter and an inner cavity of the balloon are connected by a communication structure provided on the catheter; wherein the guide wire includes a first guide wire and a second guide wire which are separated from each other, one end of the first guide wire is connected to an insertion-extraction structure of the operation portion, the second guide wire is fixed to an opposing end of the catheter by a fixing process.
Specifically, regarding independent claim 1, the prior art to Walker, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein a tube body area of the catheter in the balloon is separated from each other into a first tube body and a second tube body, a cross section of a separation point between the first tube body and the second tube body is located within the area of the balloon, a rear end of the first tube body is fixedly connected to the operation portion, an outer wall of the second tube body is fixedly connected to the balloon, the cross section between the first tube body and the second tube body oppositely forms a communication passage, which serves as the communication structure to connect the lumen of the catheter and the inner cavity of the balloon, an insertion depth of the second guide wire inserted into the first tube body is greater than a separation distance between the first tube body and the second tube body when the balloon is inflated.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/09/2022